         Case 1:94-cr-00395-VSB Document 783 Filed 08/28/19 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      August 28, 2019



Via Email and ECF
The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re: United States v. Felix Cordero, 94 Cr. 395 (VSB)

Dear Judge Broderick,

        The Government is writing, on behalf of both parties, regarding the violation of supervised
release proceeding scheduled to take place tomorrow, August 29, 2019, for Mr. Cordero. The
parties are respectfully requesting that the Court adjourn the matter for approximately 30 days, to
allow additional time for the parties to discuss a possible resolution to the pending specifications.


                                              Very truly yours,

                                              GEOFFREY S. BERMAN
                                              United States Attorney



                                          by: _____________________________
                                              Sarah Krissoff
                                              Assistant United States Attorney
                                              (212) 637-2232

cc: David Mulcahy, United States Probation Officer (via email)
